NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4914-16T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ROSEMARY EKEADA,

     Defendant-Appellant.
_________________________

                    Submitted May 30, 2019 – Decided June 11, 2019

                    Before Judges Simonelli and Firko.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Camden County, Municipal Appeal No. A-
                    07-17.

                    Schnader, Harrison, Segal & Lewis, LLP, attorneys for
                    appellant (Samantha J. Banks and Lisa J. Rodriguez, on
                    the brief).

                    Mary Eva Colalillo, Camden County Prosecutor,
                    attorney for respondent (Linda Anne Shashoua,
                    Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

      Following a trial before the municipal court, on April 5, 2017, defendant

Rosemary Ekeada was convicted of obstructing the administration of law,

N.J.S.A. 2C:29-1(a); disorderly conduct, N.J.S.A. 2C:33-2(a)(1); resisting

arrest, N.J.S.A. 2C:29-2(a)(1); and simple assault, N.J.S.A. 2C:12-1(a)(1).

Defendant was also convicted of several motor vehicle offenses. The municipal

court judge sentenced defendant to sixty days in the county jail, with credit for

time served, and imposed the appropriate fines and penalties. Defendant was

incarcerated from April 5, 2017 to April 27, 2017.

      Defendant appeals from the June 1, 2017 Law Division order, which

dismissed her appeal of her municipal court conviction as untimely. The State

does not oppose this appeal or a remand to the Law Division to determine

whether defendant timely filed her appeal with the Law Division. Accordingly,

we reverse the June 1, 2017 order and remand this matter to the Law Division

to consider whether defendant timely filed her appeal or substantially complied

with the filing requirements, and to make findings of facts and conclusions of

law as required by Rule 1:7-4.

      Reversed and remanded. We do not retain jurisdiction.




                                                                         A-4914-16T1
                                       2